Citation Nr: 0105934	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-03 448	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently rated 10 percent disabling.

2.  Entitlement to an extension of a temporary total 
convalescent rating based on  right knee surgery.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from October 1989 to 
October 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision by the RO.  The RO increased the rating for a right 
knee disability from 0 percent to 10 percent; the veteran 
appeals for a higher rating.  The RO also granted a temporary 
total convalescent rating under 38 C.F.R. § 4.30 for the 
period from November 22, 1996 to January 31, 1997, based on 
right knee surgery; the veteran appeals for an extension of 
this rating.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder is 
manifested by slight limitation of motion and no more than 
slight instability.

2.  During a November 22 to 27, 1996 admission to a VA 
medical center, the veteran had right knee surgery for his 
service-connected right knee disorder; based on the surgery, 
the RO granted him a temporary total convalescent rating from 
November 22, 1996 to January 31, 1997; and the evidence shows 
he was in need of additional convalescence from the right 
knee surgery until April 11, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(2000).

2.  The criteria for an extension of a temporary total 
convalescent through April 1997, based on right knee surgery, 
have been met.  38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from October 1989 to 
October 1992.  His service medical records show that he 
sustained injuries to his right knee.  

VA examination in December 1992 led to a diagnosis of right 
anterior cruciate ligament deficiency.

In January 1993, the RO granted service connection for 
residuals of a right knee anterior cruciate ligament injury 
and assigned a noncompensable rating, effective from October 
1992.

On October 7, 1996, and in November 1996, the veteran was 
treated as a VA outpatient for complaints of pain, swelling, 
and instability of the right knee.  An MRI of the right knee 
revealed meniscus tear with anterior cruciate ligament 
rupture.  

The veteran was admitted to a VA medical center on November 
22, 1996 for treatment of his right knee condition.  On 
November 26, 1996, he underwent right knee arthroscopic 
anterior cruciate ligament reconstruction.  The hospital 
report shows that the veteran tolerated the procedure well.  
He was discharged to the floor and administered pain 
medication and routine postoperative antibiotics.  On his 
first postoperative day he was advanced to a general diet 
without complications and he was discharge to home in stable 
and improved condition.  At the time of hospital discharge on 
November 27, 1996, physical examination of the right knee 
revealed that the incision staples were intact.  There was no 
evidence of erythema or discharge at the incision site.  He 
was placed on routine postoperative anterior cruciate 
ligament reconstruction protocol which consisted of passive 
range of motion from 0 to 90 degrees.  He was instructed to 
maintain the knee brace locked in extension while out of bed 
and weight bearing.  He was able to be weight bearing as 
tolerated.  His discharge medication was Percocet as needed 
for pain.  He was to return to the clinic in two weeks for 
follow-up treatment.  The activity restrictions were listed 
as weight bearing as tolerated on the right lower extremity 
with the knee brace locked in extension.  He was instructed 
to use crutches.  He was able to unlock the brace to allow up 
to 90 degrees of flexion while non-weight bearing.

Two days following the hospitalization, the veteran was 
treated as an outpatient for possible mild wound infection of 
the right knee.  A confirmed infection was never diagnosed.  
When treated in December 1996, he was noted to be two weeks 
status post anterior cruciate ligament reconstruction.  The 
veteran stated he had no complaints.  He was using his brace 
locked in extension for ambulation.  Physical examination 
revealed that the incision was clean, dry and intact.  He had 
a good passive range of motion which was limited by mild 
pain.  Kinesiotherapy for passive and active range of motion 
was planned.  He was prescribed Tylenol 3 as needed for pain.  
He was to return to the clinic for follow-up treatment in 4 
weeks.  

The veteran, in December 1996, filed a claim for an increased 
rating for a right knee disorder.  He also filed a claim for 
a temporary total rating based on the need for convalescence 
following right knee surgery.

A copy of a December 1996 application for annual clothing 
allowance indicates the veteran reported he wore a knee brace 
and used crutches due to the service-connected right knee 
disorder.

The veteran reported for a follow-up treatment visit in 
January 1997.  At that time, he was noted to have mild 
anterior knee pain.  He was doing Kinesiotherapy at home.  
Physical examination revealed the incision was well healed.  
He was given exercises to help strengthen the leg.  He was to 
return to the clinic in three weeks.  He returned to the 
clinic at the end of January 1997 and was reportedly doing 
well.  His range of motion was 0-110.  His knee was stable.  
He was to continue his exercises.  He was schedule to return 
to the clinic in 4 weeks.  However, a little over a week 
following this visit, he reported for treatment in February 
1997, stating he fell yesterday as a result of the snow.  He 
stated he turned his right knee.  He complained of right knee 
pain.  The impression was rule out fracture versus 
meniscus/ligamentous injury.  X-ray studies revealed no 
evidence of a fracture.  In February 1997, approximately two 
weeks later, the veteran was again treated in the orthopedic 
clinic.  He was noted to be status post right anterior 
cruciate ligament reconstruction in November 1996.  The 
examiner stated he was doing well and that he had no 
complaints.  The examiner noted the veteran had fallen on ice 
approximately two-week prior and that he had no residual 
discomfort.  The examiner also noted the veteran was in a 
Don-Joy brace.  Physical examination revealed he had a range 
of motion of 0 to 110 degrees.  His wound incision was clear, 
dry and intact.  His right knee was stable to varus/valgus 
stress testing.  He had negative drawer and Lachman tests.  
His condition was stable.  He was prescribed an anterior 
cruciate ligament brace.  He was to follow-up in 6 weeks and 
if the brace was "ok" he would be considered for discharge 
from the clinic.  He was advised to continue swimming, 
cycling, and strengthening exercises. 

The RO, in March 1997, granted an increased rating of 10 
percent for the right knee condition, effective October 7, 
1996.  The RO granted a temporary total convalescent rating, 
based on right knee surgery, for the period from November 22, 
1996 to January 31, 1997.  Effective from February 1, 1997, 
the veteran was assigned a 10 percent rating for the service-
connected right knee condition.

In a subsequent March 1997 statement, the veteran maintained 
that a rating higher than 10 percent should be assigned for 
the right knee disorder.  He also asserted that the temporary 
total convalescent rating should be extended to April 11, 
1997, which was the date he was to see his VA doctor to find 
out whether he had medical clearance to return to work.

When the veteran was seen at the VA clinic on April 11, 1997, 
by Dr. D. Pearce, it was noted he was 6 months status post 
anterior cruciate ligament reconstruction and was now 
progressing to full activity.  He had no problems and no 
slipping or twisting of the right knee.  Physical examination 
revealed a well-healed incision.  His range of motion was 0 
to 120 degrees.  He had a negative Lachman and a negative 
anterior and posterior drawer test.  The assessment was 6 
month status post anterior cruciate ligament and the plan was 
to have him progress to full activity.

In an April 11, 1997 insurance claim report, the veteran's VA 
doctor (Dr. Pearce) indicated that the veteran's primary 
disabling condition was his anterior cruciate ligament 
deficiency.  He stated the veteran had reconstructive surgery 
in November 1996 and thereafter underwent physical therapy.  
He reported that the veteran was unable to work beginning in 
November 1996.  The doctor stated that the date the veteran 
was capable of working was April 11, 1997.  The doctor stated 
the veteran could participate in full activity.

During a May 1997 VA examination, the veteran's right knee 
surgery was noted.  The veteran reported he was braced for 
awhile, but that his brace use had been discontinued.  He 
stated he had swelling of the right knee which progressed 
during the day.  He related he had knee anterior knee pain 
and pain along the course of the incision.  He indicated he 
had difficulty kneeling and squatting for long periods of 
time.  He reported that the giving way of his knee had 
resolved but that he had difficulty going up and down steps.  
He related that if he sat with his knee in a flexed position 
for an extended period of time, his pain intensified and he 
had to get up and stretch out.  The veteran reported he 
worked as a pool and spa operator and maintenance person in 
the summer, and in the winter he worked as a plumber.  He 
stated that his biggest problem was kneeling and crawling 
because the incision was extremely sensitive, and because 
there was pain in the anterior aspect of the knee if he did 
this for an extended period of time.

Physical examination revealed a well-healed surgical scar in 
the anterior aspect of the patella and proximal tibia.  There 
were paresthesias involving the lateral aspect of the 
proximal tibia.  His range of motion was 0 to 130 degrees.  
There was no medial laxity of the right knee, but there was a 
slight anterior drawer and Lachman on the right.  He had mild 
effusion and tenderness on the anterior aspect of the right 
knee.  X-ray studies revealed that there were no significant 
degenerative changes and that there may be some 
irregularities of the undersurface of the patella.  The 
examiner's impression was status post reconstruction of 
anterior cruciate ligament deficiency, using middle third 
patellar tendon, now persistent pain and discomfort along the 
surgical scar and in the area of the defect, compatible with 
the repair.  The examiner stated that the knee was relatively 
stable.  He noted the veteran had recurrent swelling which 
suggest some patellofemoral disease.  He stated that the 
above findings were liable to be permanent and that 
functionally the veteran would be impaired with repetitive 
kneeling, squatting and crawling maneuvers.

In July 1997, the veteran asserted he was entitled to an 
extension of a temporary total rating under 38 C.F.R. § 4.30.  
He stated that due to right knee surgery he was not able to 
return to work until April 1997.  He noted an insurance 
report completed by Dr. Pearce supported his contention.

In November 1997, the veteran's right knee was evaluated by 
Chistopher Young, M.D.  Examination at that time revealed the 
veteran had a range of motion of the right knee of 0 to 130 
degrees of flexion.  He had slight medial instability and a 
pivot shift.  He had 1+ Lachman's.  He had no effusion.  He 
had an anterior insertion which was tender.  Dr. Young stated 
that the veteran had a torn anterior cruciate ligament status 
post surgery with some resultant residual instability and a 
sensitive anterior incision.  He stated that it was his 
professional opinion that the veteran was unable to do 
activities such as plumbing or electrical work as the 
positions involved crawling for long periods of time.  He 
stated that the patellar incision on his knee would prevent 
such activity.

II.  Analysis

The Board is satisfied that the RO has properly developed the 
evidence as to the issues on appeal, and there is no further 
VA duty to assist the veteran.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

A.  Increased rating for a right knee disorder

The veteran's right knee is assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Code 5257.  This code provides a 10 
percent rating for slight recurrent subluxation or lateral 
instability of the knee, and a 20 percent rating is assigned 
when it is moderate.  A review of the record shows that, 
outside of the period of a temporary total convalescent 
rating, the veteran's right knee has shown no more than 
slight instability.  Such was shown at the May 1997 VA 
examination and at the November 1997 visit to a private 
doctor.  As there is no more than slight right knee 
instability, a rating in excess of 10 percent is not 
warranted under Code 5257.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  Medical records from outside 
of the period of a temporary total convalescent rating, 
including reports of the May 1997 VA examination and the 
November 1997 visit to a private doctor, show essentially 
full extenstion of the knee, and only minimal limitation of 
flexion (130 degrees).  Under Codes 5260 and 5261, a 
noncompensable rating would be assigned based on such 
limitation of motion.  Moreover, there is no objective 
evidence of additional limitation of motion of the knees due 
to pain on use, and certainly not additional limitation to 
the extent necessary for a compensable rating under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Arthritis of the right knee is not shown by X-ray studies, 
and thus there is no basis for evaluating the condition as 
arthritis under 38 C.F.R. § 4.71a, Codes 5003 and 5010.  
While dual ratings for knee arthritis and knee instability 
are possible (VAOPGCPREC 9-98 and 23-97), such are not 
permitted here since there is no knee arthritis. 

The Board notes that the evidence shows that the veteran may 
be limited in doing work such as plumbing or electrical work, 
as the positions involve crawling for long periods of time.  
However, the current rating compensates for such limitations.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
right knee disorder.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Extension of a temporary total convalescent rating

A temporary total rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in:  (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement or the necessity for 
continued use of a wheelchair or crutches, regular weight- 
bearing being prohibited; or (3) immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. § 
4.30 (a).  Under 38 C.F.R. § 4.30 (b), a total rating of one, 
two, or three months beyond the initial three months may be 
extended under any of the three conditions above.  Extensions 
of one or more months up to six months beyond the initial six 
months period may be made upon approval of the Adjudication 
Officer.

The veteran had surgery on his right knee during VA 
hospitalization from November 22 to 27, 1996.  The RO 
assigned a related temporary total convalescent rating for 
the period from November 22, 1996 to January 31, 1997.  The 
veteran maintains such should be extended to April 11, 1997, 
when his VA doctor cleared him to return to work.

The November 1996 hospital discharge report shows the veteran 
had no complications from the right knee surgery.  The day 
following surgery, he was discharged from the hospital and 
advised that he was able to weight bear as tolerated.  He was 
issued a brace and was also given crutches to aid in his 
ambulation.  He was discharged from the hospital in a stable 
and improved condition.  Follow-up treatment approximately 2 
weeks after surgery reveals the veteran had no complaints and 
that he was ambulating using a brace.  By January 1997, the 
veteran was reportedly doing well.  He was advised to do his 
strengthening exercises at home.  In February 1997, the 
veteran fell on snow/ice, injuring his right knee.  A couple 
of weeks following the fall, he had no right knee complaints.  
Physical examination at that time was negative except for 
some slight limitation of motion.  His condition was listed 
as stable.  It was noted at that time that the veteran was 
being considered for discharge from the clinic following an 
evaluation of how his anterior cruciate ligament brace was 
working out.  He was advised to continue swimming, cycling, 
and doing strength exercises.  The veteran was not treated in 
March 1997.  

The veteran's next outpatient treatment visit at the VA 
clinic was on April 11, 1997.  During such visit, he 
continued to deny any problems with his right knee, and 
physical examination was negative, except for slight 
limitation of motion.  It was noted he was progressing to 
full activity.  On an April 11, 1997 insurance form, the 
veteran's VA doctor indicated that the veteran had been 
unable to work since the November 1996 right knee surgery, 
and that as of April 11, 1997 he was capable of returning to 
work.

The treatment records generally indicate gradual improvement 
in the postoperative right knee condition during the months 
following the November 1996 surgery.  Some of the medical 
findings suggest that convalescence from the operation was 
completed well before April 11, 1997, when the veteran was 
seen at the VA clinic and his VA doctor cleared him to return 
to work.  Nonetheless, the fact remains that the VA doctor 
did not clear the veteran to return to work until April 11, 
1997, and the VA doctor has implicitly indicated that 
postoperative convalescence for the right knee condition was 
required until April 11, 1997.  See Felden v. West, 11 
Vet.App. 427 (1998).  

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that convalescence from surgery 
for the right knee condition was required until April 11, 
1997.  Moreover, since convalescent ratings, and extensions 
of such ratings, under 38 C.F.R. § 4.30 are granted in 
periods of whole months, it is the judgment of the Board that 
the veteran's convalescent rating is to be extended through 
the month of April 1997.


ORDER

An increased rating for a right knee disorder is denied.

An extension of a temporary total disability convalescent 
rating, through April 1997, based on right knee surgery, is 
granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

